Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This office Action is in response to the correspondence on 12/14/2021. The substance of applicants’ remarks, filed 12/14/2021 has been carefully considered and persuasive. Claims 9-22 are pending in the application, with claims 9 and 11 being the independent claims.
REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 9-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claims 9 and 11, there is no teaching, suggestion, or motivation for combination in the prior art to that “ wherein each of the lines has a MOSFET as a safety switch that is arranged with a body diode in a forward conducting direction with respect to the onboard DC power supply; and a single suppressor diode which is arranged upstream of a common connecting point of the current conducting paths, wherein each safety switch has a protective device that comprises for each phase winding a diode that is connected downstream of the single suppressor diode and in a reverse direction with respect to the onboard DC power supply.”.
Since the independent claims 9 and 11 is allowable and hence their dependent claims are also allowable.
In addition, that the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 12/14/2021, and the amended claims filed 12/14/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846     



/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846